Opinion issued November 24, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00510-CR
                               NO. 01-19-00511-CR
                            ———————————
                            DAVID NINO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 1548025, 1548026


                          MEMORANDUM OPINION

      Appellant, David Nino, was indicted for two offenses—indecency with a child

and sexual assault of a child.1 Appellant waived his right to a jury trial, was

1
      See TEX. PENAL CODE §§ 21.11 (indecency with child), 22.011(a)(2) (sexual assault
      of child).
convicted of both offense by the trial court, and sentenced to seven years’

confinement for each conviction. The sentences are cumulative. In his sole issue,

appellant challenges the sufficiency of the evidence supporting the convictions.

      We affirm.

                                   Background

      When the complainant, C.R., was twelve years old, appellant, her stepfather,

began sexually abusing her. Although C.R. did not know the precise number of

times the abuse occurred, she remembered “four vivid times it happened.”

      The abuse began when C.R. visited appellant at his sister’s house. C.R.

testified that appellant put his hands down her pants and stroked her vagina over her

underwear. C.R. was asleep at the time and when she realized what was happening,

appellant asked if she wanted him to “finish.” C.R. thought appellant meant to stop,

so she said “yes.” As described by C.R., “that’s when [appellant’s] face was going

down towards my private area and that’s when I pushed his face away.” She testified

that appellant stopped and took her outside to explain himself: “He started trying to

explain why he did what he did, that women have this kind of treasure—like,

referring to our vaginas—and that’s why he couldn’t help himself . . . he was sorry

for doing what he did and that it wouldn’t happen again.”

      C.R. recalled a second episode of abuse during a camping trip with appellant’s

family. C.R. testified that she was in appellant’s tent, lying down at night, when he


                                         2
started rubbing and stroking her vagina above her shorts. She testified that he asked

if she liked it and she responded “no.” Appellant stopped and left the tent.

      A third episode of abuse occurred during a birthday party for appellant’s

nephew, again at the home of appellant’s sister. C.R. was turning thirteen years old.

She was lying down on the bed when appellant came in and began “rubb[ing] and

strok[ing]” her vagina, below her pants but above her underwear. C.R. pushed

appellant’s hand away, and he stopped. Appellant asked C.R. to go outside with

him, and “[h]e just kept on apologizing and saying it wasn’t going to happen again

and that he doesn’t know why he does it.”

      The last incident of abuse occurred on January 1, 2017, when C.R. was

fourteen. C.R. was staying with appellant on New Year’s Eve because both of C.R.’s

parents worked. C.R.’s two half-brothers, who are the sons of appellant and C.R.’s

mother, also were staying with appellant. C.R. testified that she and appellant were

driving home from a party around 3:00 a.m. when appellant unbuttoned her pants

and “stuck his fingers inside of [her] vagina on the road while he was driving.”

Because she “didn’t know what else to do,” C.R. pretended to be asleep. Appellant

stopped when he got out of the car at a gas station, but, after he returned to the car,

“he started to do it again for the rest of the ride home.”

      Back at appellant’s house, C.R. waited for appellant to fall asleep and then hid

in the bathroom, where she sent messages asking her father and mother to come get


                                           3
her. C.R. told her parents that appellant had touched her, and C.R.’s mother called

the police. When the police arrived, C.R. told them what had happened. The police

told C.R.’s parents to take C.R. for a sexual assault examination at the hospital.

      Karla Romero, a forensic nurse at Texas Children’s Hospital, performed a

sexual assault examination on C.R. on January 1. Romero testified that a sexual

assault examination “consists of four parts.” The first step is to obtain a medical

history from the patient. The second step is a “detailed head-to-toe assessment.”

The third step is a “detailed anogenital examination, and the fourth is collection of

evidence.” During the anogenital exam, C.R. complained of tenderness, and Romero

observed redness and a “partial tear at 3:00 o’clock on the hymen.” C.R. told

Romero there had been penetration during the abuse that had occurred that same

morning and, according to Romero, penetration may cause tearing.

      Sarah Ball, a forensic evaluation clinician at the Children’s Assessment

Center, interviewed C.R. on March 2, 2017. A recording of Ball’s interview with

C.R. was introduced at trial. Ball testified that C.R. disclosed multiple incidents of

abuse. The first incident occurred during the summer when C.R. was twelve years

old at her aunt’s house where appellant was living. C.R. told Ball that appellant

entered the bedroom where she was asleep and “touched her vagina underneath her

clothing.” When appellant realized C.R. was awake, appellant stopped, took C.R.




                                          4
outside, “apologized to her[,] and told her he didn’t mean it and . . . didn’t know

what he was doing.”

      According to Ball, C.R. revealed that “[t]he next incident happened the same

year in November . . . at [appellant’s] nephew’s birthday party.” While C.R. was

asleep, appellant “came into the room and began touching her in the same manner

as before, rubbing her vagina underneath her clothing.”        When C.R. moved

appellant’s hand away, appellant began to pull down her pants and underwear and

moved his mouth toward C.R.’s “lower area.” Appellant asked C.R. if it was okay.

He stopped when she told him “no.”

      Finally, Ball testified that C.R. described another incident of abuse during a

Spring Break camping trip in 2016. C.R. told Ball that she was asleep in the tent

while her brothers played outside. Appellant “came into her tent and began touching

her in the same area as before.” When C.R. told appellant she did not like that,

appellant stopped and left the tent. Ball described C.R.’s demeanor as “very

consistent . . . [with] someone who has been abused” and that she “seemed nervous.”

      Sergeant L. Donovan, an officer with the Houston Police Department Crimes

Against Children Unit, served as the lead investigator of the sexual assault that

occurred on January 1, 2017.      In connection with his investigation, Sergeant

Donovan interviewed appellant and obtained his consent for a buccal swab. The

recording from Sergeant Donovan’s interview of appellant was entered into evidence


                                         5
at trial. Appellant told Sergeant Donovan that C.R. was not telling the truth about

the allegations because she wanted to go live with her father.

      The buccal swab taken from appellant was analyzed against various samples

taken from C.R. during the sexual assault examination and, although male DNA was

present on those samples, forensic DNA analysts were unable to obtain a male DNA

profile or draw any conclusion as to whether appellant’s DNA was present. This

was due to the “overabundance of female DNA” also found on the samples.

      Appellant testified in his own defense. He denied having sexually abused

C.R., and claimed that her allegations were “all fabricated.”

      The trial court found appellant guilty of both indecency with a child and

sexual assault of a child and sentenced him to a total of fourteen years’ confinement

for the two offenses.

                                Standard of Review

      Every criminal conviction must be supported by legally sufficient evidence as

to each element of the offense that the State is required to prove beyond a reasonable

doubt. See Jackson v. Virginia, 443 U.S. 307, 315 (1979); Adames v. State, 353
S.W.3d 854, 859 (Tex. Crim. App. 2011). To determine whether this standard has

been met, we review all of the evidence in the light most favorable to the verdict and

decide whether a rational factfinder could have found the essential elements of the




                                          6
crime beyond a reasonable doubt. Jackson, 443 U.S. at 318–19; Brooks v. State, 323
S.W.3d 893, 901–02 (Tex. Crim. App. 2010).

      It is presumed that the factfinder resolved any conflicting inferences in favor

of the verdict, and a reviewing court defers to that resolution. See Jackson, 443 U.S.

at 326; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). A reviewing

court also defers to the factfinder’s evaluation of the credibility and weight of the

evidence. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

                            Sufficiency of the Evidence

      In his sole issue, appellant contends the evidence was legally insufficient to

support his convictions for sexual assault of a child and indecency with a child.

Specifically, appellant argues the evidence is insufficient to establish that, (1) for

both sexual assault of a child and indecency with a child, the offenses occurred “on

or about” the dates alleged in the indictments and, (2) for indecency with a child,

there was penetration.

A.    There is legally sufficient evidence of the date of the offenses

      In his first argument, appellant contends the State failed to prove that the

alleged offenses occurred “on or about” the dates alleged in the respective

indictments.   According to appellant, C.R.’s testimony “was devoid of any

specificity as to narrow sections of time, much less so anything as broad as the

year(s) when the alleged assaults took place.” Because this testimony was “so


                                          7
vague,” appellant argues it cannot qualify as legally sufficient evidence to support

his convictions. We disagree.

      Regarding the offense of indecency with a child, the State alleged that the

offense occurred “on or about July 1, 2015,” when appellant “engage[d] in sexual

contact with C.R., a person younger than seventeen years of age, by touching the

genitals of C.R. with the intent to arouse and gratify [his] sexual desire.” And

regarding the offense of sexual assault of a child, the State alleged that the offense

occurred “on or about January 1, 2017,” when appellant “intentionally and

knowingly cause[d] the penetration of the sexual organ of C.R. . . . a person younger

than seventeen years of age, by placing his finger in the sexual organ of” C.R.

      As the State points out, the State is not required to prove the specific date

alleged in the indictment. Unless the date is a material element of the offense, it is

not necessary for an indictment to specify the precise date on which the charged

offense occurred. See Garcia v. State, 981 S.W.2d 683, 685–86 (Tex. Crim. App.

1998). The primary purpose of specifying a date in the indictment is not to notify

the accused of the date of the offense, but instead to show that the prosecution is not

barred by the statute of limitations. Id. at 686. Therefore, “[i]t is well settled that the

‘on or about’ language of an indictment allows the State to prove a date other than

the one alleged in the indictment as long as the date is anterior to the presentment of

the indictment and within the statutory limitation period.” Sanchez v. State, 400


                                            8
S.W.3d 595, 600 (Tex. Crim. App. 2013) (quoting Sledge v. State, 953 S.W.2d 253,

256 (Tex. Crim. App. 1997)).

      Here, the indictments for indecency with a child and sexual assault of a child

were filed on October 16, 2017. There is no statutory limitations period for either

offense. See TEX. CODE CRIM. PROC. art. 12.01(1)(B) (no limitations for sexual

assault of child), (E) (no limitations for indecency with child). That means the State

could have obtained a conviction for conduct constituting indecency with a child and

sexual assault of a child that occurred any time before the date of the indictment on

October 16, 2017.

      Moreover, significant evidence was introduced at trial that related to the dates

and timing of both of the charged offenses. With respect to the charge of indecency

with a child, alleged in the indictment to have occurred on or about July 1, 2015, the

State presented sufficient evidence that the offense occurred before the date of the

indictment and, more specifically, during the year 2015. Sarah Ball, the forensic

evaluation clinician at the Children’s Assessment Center, testified that C.R. told her

that appellant sexually abused C.R. multiple times. The first incident occurred

during the summer when C.R. was twelve years old at her aunt’s house where

appellant was living. According to Ball, C.R. disclosed that appellant entered the

bedroom where she was asleep and “touched her vagina underneath her clothing.”

C.R. likewise testified that appellant first abused her when she was twelve at his


                                          9
sister’s house, where she said appellant put “his hands down my pants but above my

underwear.”

      Though neither Ball nor C.R. testified to a specific year that this contact

occurred, both testified that it occurred when C.R. was twelve and Ball specifically

testified that C.R. told her she was abused during the summer. The State introduced

C.R.’s medical records, which indicated her date of birth is in November 2002.

Thus, she would have been twelve years old in the summer of 2015.

      We conclude this evidence is legally sufficient to support the conclusion that

the indecency with a child occurred “on or about July 1, 2015,” and certainly before

the date of the indictment on October 16, 2017.2 See Sanchez, 400 S.W.3d at 600;

see also Sledge, 953 S.W.2d at 256 (holding that State could proceed on events that

occurred in 1986 and 1987, even though indictment alleged offenses occurred “on

or about August 31, 1988,” because dates of offenses proved were anterior to

presentation of indictment and within limitations period).

      Likewise, with respect to the charge of sexual assault of a child, alleged in the

indictment to have occurred on or about January 1, 2017, the State presented



2
      The State presented additional testimony from C.R. and Ball about two more
      instances of abuse—during a camping trip and during a birthday party for
      appellant’s nephew—that occurred in 2015 or 2016, when C.R. was either twelve
      or thirteen. This testimony, like the testimony related to the first incident of abuse,
      placed the date of the offense near the July 1, 2015 date alleged in the indictment,
      and certainly before the date of the indictment.
                                            10
sufficient evidence that the offense occurred before the date of the indictment and,

more specifically, on the date alleged. For example, though C.R. did not specify the

year, she testified that the assault occurred around 3:00 in the morning on January 1,

as she was coming home from a New Year’s Eve party with appellant. C.R. stated

that she had just turned fourteen years old.              Based on her birthdate of

November 2002, C.R. would have been fourteen on January 1, 2017. In addition,

C.R.’s father testified that he received text messages from C.R. at about 4:30 a.m.

on January 1, 2017, asking him to come get her because appellant had touched her.

C.R.’s father confirmed that she was fourteen on January 1, 2017.

      This date is further confirmed by C.R.’s medical records, which show that she

was admitted to the hospital for a sexual assault examination on January 1, 2017, as

well as Sergeant Donovan’s testimony that the sexual assault for which appellant

was charged occurred on January 1, 2017. We conclude this evidence is legally

sufficient to support that the sexual assault occurred “on or about January 1, 2017,”

and certainly before the date of the indictment on October 16, 2017. See Sanchez,
400 S.W.3d at 600; Sledge, 953 S.W.2d at 256.

      Accordingly, we hold there is legally sufficient evidence of the dates of the

indecency with a child and the sexual assault of a child offenses.3


3
      We note that the cases relied on by appellant in support of his argument are actually
      supportive of our conclusion that there was legally sufficient evidence concerning
      the dates of the offenses. For example, in Land v. State, the Texarkana Court of
                                           11
B.    The State was not required to prove penetration for indecency with a
      child

      Appellant also contends that there was insufficient evidence of penetration.

Specifically, appellant argues that because “only the touching on New Year’s was

penetrative, the other count must be reversed and rendered.” Given that the sexual

assault of a child conviction was alleged to have occurred on New Year’s Day, we

construe appellant’s argument that the “other count must be reversed” as a challenge

to the sufficiency of the evidence of penetration to support his conviction for

indecency with a child.4

      However, as noted by the State, penetration is only an element of the sexual

assault of a child offense, not of indecency with a child. A person commits sexual



      Appeals held that the evidence was sufficient to show that the alleged sexual assault
      occurred at or near the time period alleged in the indictment, acknowledging that
      “‘on or about’ language is sufficient, so long as the act occurred before the date of
      the presentation of the indictment, but within the relevant limitations period.” 291
S.W.3d 23, 27 (Tex. App.—Texarkana 2009, pet. ref’d). The Corpus Christi Court
      of Appeals held similarly in Ketchum v. State, first noting that the “State could prove
      that the charged offenses were committed before, on, or after the dates alleged in
      the indictment so long as the dates were before the date of the indictment and within
      the applicable limitation period” and concluding that the victim’s testimony that the
      assaults occurred in 2003 placed the date of the offenses well within the applicable
      limitations period. 199 S.W.3d 581, 589 (Tex. App.—Corpus Christi 2006, pet.
      ref’d).
4
      Because appellant admits there was evidence of penetration with respect to the
      sexual assault of a child conviction, we do not construe his argument as challenging
      the sufficiency of the evidence of penetration to support that conviction. He raises
      no other challenges to the sufficiency of the evidence as to the elements of the
      offense of sexual assault of a child.

                                            12
assault of a child if he “intentionally or knowingly . . . causes the penetration of the

anus or sexual organ of a child [i.e., a person younger than seventeen years of age]

by any means.” TEX. PENAL CODE § 22.011(a)(2)(A), (c)(1) (emphasis added).

      In contrast, a person commits indecency with a child if he “engages in sexual

conduct with [a] child [younger than seventeen years of age].” Id. § 21.11(a)(1).

Sexual conduct in this context includes “any touching by a person, including

touching through clothing, of the anus, breast, or any part of the genitals of a child,”

if the touching is “committed with the intent to arouse or gratify the sexual desire of

any person.” Id. § 21.11(c)(1) (emphasis added). Indecency with a child thus

requires evidence of only touching. See id. § 21.11(a)(1), (c)(1); see also Sandoval

v. State, No. 14-16-00109-CR, 2017 WL 3090010, at *2 (Tex. App.—Houston [14th

Dist.] July 20, 2017, no pet.) (mem. op., not designated for publication) (noting that

key distinction between aggravated sexual assault and indecency with child is that

aggravated sexual assault requires penetration of child’s sexual organ while

indecency with child may be proved by mere touching of child’s genitals).

      Because penetration is not an element of the offense of indecency with a child,

the State was not required to put on evidence of penetration in order to obtain a

conviction for that offense. We therefore reject appellant’s argument that his




                                          13
conviction for indecency with a child must be reversed because there was

insufficient evidence of penetration.5

      Having found that there is legally sufficient evidence of the dates alleged for

appellant’s convictions for indecency with a child and sexual assault of a child and

that the State was not required to prove penetration for indecency with a child, we

overrule appellant’s sole issue.

                                     Conclusion

      We affirm the trial court’s judgment.




                                                Terry Adams
                                                Justice

Panel consists of Chief Justice Radack and Justices Hightower and Adams.

Do not publish. TEX. R. APP. P. 47.2(b).




5
      Apart from his argument concerning penetration, appellant raises no other
      challenges to the sufficiency of the evidence as to the elements of the offense of
      indecency with a child.
                                           14